Name: Commission Regulation (EC) No 40/1999 of 8 January 1999 amending Regulations (EC) No 1666/98 and (EC) No 1641/98 opening standing invitations to tender for the export of barley and rye held by the Austrian intervention agency
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product;  trade
 Date Published: nan

 EN Official Journal of the European Communities9. 1. 1999 L 5/65 COMMISSION REGULATION (EC) No 40/1999 of 8 January 1999 amending Regulations (EC) No 1666/98 and (EC) No 1641/98 opening standing invitations to tender for the export of barley and rye held by the Austrian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 39/1999 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies; Whereas Commission Regulation (EC) No 1666/98 (5), as last amended by Regulation (EC) No 1/1999 (6), opened a standing invitation to tender for the export of 100 760 tonnes of barley held by the Austrian intervention agency; Whereas Commission Regulation (EC) No 1641/98 (7), as last amended by Regulation (EC) No 2043/98 (8), opened a standing invitation to tender for the export of 26 334 tonnes of rye held by the Austrian intervention agency; Whereas Austria has no sea ports; whereas the Slovenian port of Koper has been included as a place of exit; whereas therefore the entire transport costs between inter- vention silo and the place of exit, including the transport costs on Slovenian territory, should be entered in the accounts; Whereas Commission Regulation (EEC) No 3002/92 (9), as last amended by Regulation (EC) No 770/96 (10), lays down common detailed rules for verifying the use and/or destination of products from intervention; whereas Article 2 thereof requires control bodies to monitor intervention products; whereas to that end the competent Austrian authorities are required to ensure that all the requisite checks are done so that intervention cereals can be identi- fied until they reach their place of exit; whereas in the case of export via Koper the security provided for in the last indent of Article 8(2) of Regulation (EC) No 1641/98 should be released only if the operator produces the proof referred to in Article 18 of Commission Regulation (EEC) No 3665/87 (11), as last amended by Regulation (EC) No 604/98 (12), or proof that he has loaded the intervention cereals onto a seagoing vessel and that the vessel has left the Slovenian port of Koper; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 3(4) of Regulations (EC) No 1666/98 and (EC) No 1641/98 is replaced by the following: 4. In application of Article 7(2a) of Regulation (EEC) No 2131/93, the successful tenderer shall be reimbursed for the lowest transport costs between the place of storage and the place of exit on the basis of invoices within the maximum limits specified in the invitation to tender. In the case of export via the port of Koper, the trans- port costs between the place of storage and the port shall be reimbursed on condition that the successful tenderer produces proof that he has loaded the inter- vention cereals onto a seagoing vessel.' (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 191, 31. 7. 1993, p. 76. (4) See page 64 of this Official Journal. (5) OJ L 211, 29. 7. 1998, p. 12. (6) OJ L 2, 6. 1. 1999, p. 1. (7) OJ L 210, 28. 7. 1998, p. 43. (8) OJ L 263, 26. 9. 1998, p. 15. (9) OJ L 301, 17. 10. 1992, p. 17. (11) OJ L 351, 14. 12. 1987, p. 1. (10) OJ L 104, 27. 4. 1996, p. 13. (12) OJ L 80, 18. 3. 1998, p. 19. EN Official Journal of the European Communities 9. 1. 1999L 5/66 Article 2 The following is added to the last indent of Article 8(2) of Regulation (EC) No 1641/98: In the case of export via the Slovenian port of Koper, the amount remaining must be released within 15 working days of the date on which the successful tenderer produces proof that he has loaded a seagoing vessel and that the vessel has left the port of Koper.' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 1999. For the Commission Franz FISCHLER Member of the Commission